DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 and 21 are presented for examination on the merits.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harper (US 10414336).
As to claim 21, Hermann discloses in vehicle key-off load reduction through off-board sensor having claimed
a.	a first sound generator supported at a front of the vehicle and positioned to generate
sound in a vehicle-forward direction; a second sound generator supported at a right side of the vehicle and positioned to generate sound in a vehicle-right direction; a third sound generator supported at a left side of the vehicle and positioned to generate sound in a vehicle-left direction;
a computer in communication with the first, second, and third sound generators, the computer having a processor and a memory storing instructions executable by the processor to: 
identify an anticipated maneuver of the vehicle as a right-turn maneuver or a left-
turn maneuver read on Col. 3, Lines 46-67, (as described above, the vehicle 100 can include one or more acoustic arrays 102, which can be associated with one or more exterior surfaces of the vehicle 100. While four acoustic arrays 102A-102N are illustrated, the vehicle 100 can include any number of acoustic arrays 102. The acoustic arrays 102 need not be identical in configuration or dimensions. For instance, in at least one example, acoustic arrays 102A and 102C can be shorter in length than acoustic arrays 102B and 102N, as well as have differing number of speakers, placement of speakers, size of speakers, curvature, etc.);
b.	actuate the first sound generator; and then, selectively actuate the second sound generator or the third generator based on the anticipated maneuver, wherein the instructions further include instructions to identify a first external ambient noise level from a first microphone at the right side of the vehicle and a second external ambient noise level from a second microphone at the left side of the vehicle, and to actuate the first, second, or third sound generator based on the first and second external ambient noise levels read on Col. 4, Lines 14-53, (the acoustic array 102A can include (or otherwise be associated with, e.g. from a remote system) one or more processors 106 (e.g., microprocessor(s), digital signal processor(s) (DSP), etc.) that can be configured to receive data (e.g., signal(s), described below) and process the data to generate one or more sounds into an environment within which the vehicle 100 is positioned. In at least one example, the acoustic array 102A can output one or more sounds such to form a beam of steered acoustic energy. While FIG. 1A illustrates that the processor(s) 106 are associated with the acoustic array 102A, in an alternative example, the processor(s) 106 can be electrically coupled to any number of acoustic arrays 102.  The processor(s) 106 can implement function(s) 108 to operate the acoustic array 102A. The function(s) 108 can be implemented in hardware, software, or a combination thereof (e.g., processor(s) 106, computer-readable media executable by the processor(s) 106, ASICs, FPGAs, etc.), and the function(s) 108 implemented can include, but are not limited to, a delay calculator, a gain calculator, a beam steering algorithm, an adaptive beam steering algorithm, an environment compensator, an audio signal modulator, an ambient noise compensator, and a signal converter. While the function(s) 108 are shown external to the processor(s) 106, in an alternative example, one or more of the function(s) 108 can be integral to the processor(s) 106. In at least one example, the processor(s) 106 can access and/or receive speaker data which can be utilized in association with implementation of the function(s) 108).

Allowable Subject Matter
5.	Claims 1-15 are allowed.

Citation of pertinent Prior Arts
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689